   Case 6:20-cv-00879 Document 1 Filed 05/21/20 Page 1 of 12 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION


HUGH NELSON,                        )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                 Case No.:
                                    )
ATLAS APARTMENT HOMES               )
LLC,                                )
                                    )
      Defendant.                    )
____________________________________/

        PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff, HUGH NELSON (“Plaintiff” or “Nelson”), and files his

Complaint against Defendant, ATLAS APARTMENT HOMES LLC (“Defendant” or

“Atlas”), and in support states the following:

                                  NATURE OF THE CLAIMS

       1.      This is an action for monetary damages pursuant to Title I of the Americans

with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq. (“ADA”); Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq. (“Title VII”); and

the Florida Civil Rights Act of 1992, Fla. Stat. Ann. § 760.10 (“FCRA”).

       2.      This action is to redress Defendant’s unlawful employment practices

against Plaintiff including discrimination, harassment, and retaliation because of Plaintiff’s

disability, sex and sexual orientation leading to his unlawful termination.




                                              1
   Case 6:20-cv-00879 Document 1 Filed 05/21/20 Page 2 of 12 PageID 2




                                  JURISDICTION AND VENUE

        3.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§

1331 and 1343, as this action involves federal questions regarding deprivation of Plaintiff’s

civil rights under the ADA and Title VII.

        4.      This Court has supplemental jurisdiction over Plaintiff’s related claims

arising under state law pursuant to 25 U.S.C. § 1367(a).

        5.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because a

substantial part of the events or omissions giving rise to this action occurred in this District.

                                       THE PARTIES

        6.      Plaintiff, Nelson, is a permanent legal resident of the United States, and is

and was at all times material, a resident of the state of Florida.

        7.      Defendant, Atlas, is a foreign limited liability company with its

headquarters in Chicago, Illinois.

        8.      Defendant does business and Plaintiff worked for Defendant in this District.

        9.      Defendant is an employer as defined by the all laws under which this action

is brought and employs the requisite number of employees.

                           PROCEDURAL REQUIREMENTS

        10.     Plaintiff has complied with all statutory prerequisites to filing this action.

        11.     On October 31, 2019, Plaintiff dual-filed a claim with the Equal

Employment Opportunity Commission (“EEOC”) and the Florida Commission on Human

Relations (“FCHR”) against Defendant satisfying the requirements of 42 U.S.C. § 2000e-

5(b) and (e).



                                               2
   Case 6:20-cv-00879 Document 1 Filed 05/21/20 Page 3 of 12 PageID 3




       12.       Plaintiff’s EEOC charge was filed within three hundred days after the

alleged unlawful employment practices occurred.

       13.       On December 12, 2019, Plaintiff filed an Amended EEOC Charge.

       14.       On February 24, 2020, the EEOC issued to Plaintiff a Notice of Right to

Sue, upon Plaintiff’s request.

       15.       This complaint was filed within ninety days of Plaintiff’s receipt of the

EEOC’s Notice of Right to Sue.

                                          FACTS

       16.       Plaintiff was employed by Defendant for nine months.

       17.       Plaintiff was a full-time employee who regularly worked or exceeded forty

hours per week. At the time of his termination Plaintiff held the position of Global Director

of Operations.

       18.       Plaintiff is a disabled homosexual male who did not conform to gender

stereotypes.

       19.       Defendant targeted Plaintiff due to his sex, sexual orientation, and non-

conformity with gender stereotypes.

       20.       Ravi Malli, Director of Asset Management, made comments such as “why

do you always have to hire gay guys” and “why do you like these gays so much” when

discussing Plaintiff’s employment.

       21.       Plaintiff verbally complained to Vivian Malli, Chief Operating Officer,

about the discriminatory and disparate treatment he was experiencing but Defendant failed

to take remedial action.



                                             3
   Case 6:20-cv-00879 Document 1 Filed 05/21/20 Page 4 of 12 PageID 4




        22.     Following Plaintiff’s complaint, Mr. Malli spoke to Plaintiff in a hostile and

condescending manner.

        23.     Plaintiff complained to Jazmin Esparza, Human Resources Department,

about Mr. Malli’s disparate and discriminatory treatment and retaliation for Plaintiff’s

previous complaints. Once again, Defendant failed to take remedial action.

        24.     At all times relevant to this action, Plaintiff was a qualified individual with

a disability within the meaning of the ADA. Plaintiff has an actual disability, has a record

of being disabled, and/or is perceived as being disabled by Defendant.

        25.     In July 2019, Plaintiff began experiencing symptoms related to his disability

and verbally notified Ms. Malli of the same.

        26.     In early August 2019, Plaintiff sought medical treatment for symptoms

related to his disability.

        27.     Plaintiff was hospitalized for two days due to his disability.

        28.     Plaintiff requested a brief leave of absence to treat his disability and

inquired with Ms. Malli about utilizing short term disability leave for his disability.

Subsequently, Plaintiff contacted Defendant’s insurance carrier to request short term

disability leave forms.

        29.     After a brief medical leave, Plaintiff contacted Human Resources to notify

Defendant he was ready and able to return to work.

        30.     Human Resources directed Plaintiff to obtain a doctor’s note clearing him

to return to work.




                                               4
   Case 6:20-cv-00879 Document 1 Filed 05/21/20 Page 5 of 12 PageID 5




        31.    The following day before Plaintiff had the chance to submit his doctor’s

note, Defendant terminated Plaintiff’s employment.

        32.    Plaintiff has been damaged by Defendant’s illegal conduct.

        33.    Plaintiff has had to retain the services of the undersigned counsel and has

agreed to pay said counsel reasonable attorneys’ fees.


                                       Count I:
                   Disability Discrimination in Violation of the ADA

        34.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-33 above.

        35.    At all times relevant to this action, Plaintiff was a qualified individual with

a disability within the meaning of the ADA.

        36.    Plaintiff has an actual disability, has a record of being disabled, and/or is

perceived as being disabled by Defendant.

        37.    Defendant is prohibited under the ADA from discriminating against

Plaintiff because of Plaintiff’s disability with regard to discharge, employee compensation,

and other terms, conditions, and privileges of employment.

        38.    Defendant violated the ADA by unlawfully terminating and discriminating

against Plaintiff based on his disability.

        39.    Defendant intentionally discriminated against Plaintiff on the basis of his

disability.

        40.    As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the ADA, Plaintiff has suffered and continues to suffer, lost wages,




                                              5
   Case 6:20-cv-00879 Document 1 Filed 05/21/20 Page 6 of 12 PageID 6




lost benefits, as well as severe mental anguish and emotional distress, including but not

limited to depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem

and self-confidence, and emotional pain and suffering, for which Plaintiff is entitled to an

award of monetary damages and other relief.

        41.     Defendant’s unlawful conduct in violation of the ADA is outrageous and

malicious, intended to injure Plaintiff, and has been done with conscious disregard of

Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary and/or punitive damages.

                                         Count II:
                            Retaliation in Violation of the ADA

        42.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-33 above.

        43.     Defendant retaliated against Plaintiff for engaging in protected activity

when Plaintiff requested reasonable accommodations under the ADA by terminating his

employment.

        44.     Defendant’s conduct violates the ADA.

        45.     Defendant’s discriminatory conduct in violation of the ADA has caused

Plaintiff to suffer loss of pay, benefits, and prestige.

        46.     Defendant’s actions have caused Plaintiff to suffer mental and emotional

distress entitling him to compensatory damages.

        47.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to the Plaintiff’s federally protected rights, thereby entitling him to punitive

damages.




                                               6
   Case 6:20-cv-00879 Document 1 Filed 05/21/20 Page 7 of 12 PageID 7




                                   Count III:
     Sex and Sexual Orientation Based Discrimination in Violation of Title VII

       48.     Plaintiff re-alleges and adopts, as if fully set forth herein, allegations stated

in Paragraphs 1-33 above.

       49.     At all times relevant to this action, Plaintiff was in a protected category

under Title VII because of his sex, male.

       50.     Plaintiff is a male who does not confirm to gender stereotypes.

       51.     Defendant is prohibited under Title VII from discriminating against

Plaintiff because of his sex with regard to discharge, employee compensation, and other

terms, conditions and privileges of employment.

       52.     Defendant violated Title VII by unlawfully terminating and discriminating

against Plaintiff based on his sex.

       53.     Defendant intentionally discriminated against Plaintiff based on his sex.

       54.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of Title VII, Plaintiff has suffered and continues to suffer, lost wages,

lost benefits, as well as severe mental anguish and emotional distress, including but not

limited to depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem

and self-confidence, and emotional pain and suffering for which Plaintiff is entitled to an

award of monetary and other relief.

       55.     Defendant’s unlawful conduct in violation of Title VII was outrageous and

malicious, was intended to injure Plaintiff, and was done with conscious disregard of

Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary and/or punitive damages.




                                              7
   Case 6:20-cv-00879 Document 1 Filed 05/21/20 Page 8 of 12 PageID 8




                                           Count IV:
                           Retaliation in Violation of Title VII

       56.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in paragraphs 1-33 above.

       57.     Plaintiff engaged in protected activity under Title VII while employed by

Defendant.

       58.     Defendant engaged in intentional retaliation against Plaintiff for his

participation in protected activity.

       59.     Defendant’s conduct violated Title VII.

       60.     Defendant’s discriminatory conduct, in violation of Title VII, has caused

Plaintiff to suffer a loss or pay, benefits, and prestige for which he is entitled to damages.

       61.     Defendant’s actions have caused Plaintiff to suffer mental and emotional

distress, entitling him to compensatory damages.

       62.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to Plaintiff’s federally protected rights, thereby entitling him to punitive

damages.


                                     Count V:
               Handicap Based Discrimination in Violation of the FCRA

       63.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in paragraphs 1-33 above.

       64.     Plaintiff was a qualified individual with a handicap under the meaning of

the FCRA.




                                              8
   Case 6:20-cv-00879 Document 1 Filed 05/21/20 Page 9 of 12 PageID 9




        65.     Defendant is prohibited under the FCRA from discriminating against

Plaintiff because of his handicap with regard to discharge, employee compensation, and

other terms, conditions, and privileges of employment.

        66.     Defendant violated the FCRA by terminating and discriminating against

Plaintiff based on his handicap.

        67.     Defendant intentionally discriminated against Plaintiff on the basis of his

handicap.

        68.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the FCRA, Plaintiff has suffered lost wages, lost benefits, as well

as severe mental anguish and emotional distress, including but not limited to depression,

humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence,

and emotional pain and suffering, for which he is entitled to an award of monetary damages

and other relief.

        69.     Defendant’s unlawful conduct in violation of the FCRA was outrageous,

malicious, was intended to injure Plaintiff, and was done with conscious disregard of

Plaintiff’s civil rights, entitling him to an award of exemplary and or punitive damages.


                                    Count VI:
     Sex and Sexual Orientation Based Discrimination in Violation of the FCRA

        70.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in paragraphs 1-33 above.




                                              9
  Case 6:20-cv-00879 Document 1 Filed 05/21/20 Page 10 of 12 PageID 10




        71.     Defendant is prohibited under the FCRA from discriminating against

Plaintiff because of his sex with regard to discharge, employee compensation, and other

terms, conditions, and privileges of employment.

        72.     Defendant violated the FCRA by terminating and discriminating against

Plaintiff based on his sex.

        73.     Defendant intentionally discriminated against Plaintiff on the basis of his

sex and non-conformity to gender stereotypes.

        74.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the FCRA, Plaintiff has suffered lost wages, lost benefits, as well

as severe mental anguish and emotional distress, including but not limited to depression,

humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence,

and emotional pain and suffering, for which he is entitled to an award of monetary damages

and other relief.

        75.     Defendant’s unlawful conduct in violation of the FCRA was outrageous,

malicious, was intended to injure Plaintiff, and was done with conscious disregard of

Plaintiff’s civil rights, entitling him to an award of exemplary and or punitive damages.


                                       Count VII:
                          Retaliation in Violation of the FCRA

        76.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in paragraphs 1-33 above.

        77.     At all times relevant to this action, Plaintiff was a qualified employee with

a handicap under the FCRA.




                                             10
  Case 6:20-cv-00879 Document 1 Filed 05/21/20 Page 11 of 12 PageID 11




        78.     Defendant intentionally retaliated against Plaintiff for engaging in protected

activity.

        79.     As a direct and proximate result of Defendant’s unlawful and retaliatory

conduct in violation of the FCRA, Plaintiff has suffered lost wages, lost benefits, as well

as severe mental anguish and emotional distress, including but not limited to depression,

humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence,

and emotional pain and suffering, for which he is entitled to an award of monetary damages

and other relief.

        80.     Defendant’s unlawful conduct in violation of the FCRA was outrageous and

malicious, was intended to injure Plaintiff, and was done with conscious disregard of

Plaintiff’s civil rights, entitling him to an award of exemplary and/or punitive damages.


                                 PRAYER FOR RELIEF


        WHEREFORE, Plaintiff, requests this Honorable Court:


        a)      Enter judgment requiring Defendant to pay back wages and back benefits

found to be due and owing at the time of trial, front-pay, compensatory damages,

including emotional distress damages, in an amount to be proved at trial, punitive

damages, liquidated damages, and prejudgment interest thereon;


        b)      Grant Plaintiff his costs and ware of reasonable attorneys’ fees (including

expert fees); and


        c)      Award any other and further relief this Court deems just and propr.




                                             11
Case 6:20-cv-00879 Document 1 Filed 05/21/20 Page 12 of 12 PageID 12




                                  JURY DEMAND


    Plaintiff hereby requests a trial by jury on all triable issues herein.


                                            Respectfully Submitted:

                                            /s/ Gary Martoccio
                                            Gary Martoccio
                                            Florida Bar No. 99040
                                            Spielberger Law Group
                                            4890 W. Kennedy Blvd., Suite 950
                                            Tampa, Florida 33609
                                            T: (800) 965-1570
                                            F: (866) 580-7499
                                            gary.martoccio@spielbergerlawgroup.com

                                            Counsel for Plaintiff




                                           12
